                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


 JENNIFER S. KOUNS,

              Plaintiff,

 v.                                                    No. ___________________

 WALMART, INC.,
 WALMART SUPERCENTER, and                              JURY DEMANDED
 AGREE STORES, LLC,

              Defendants.


                                NOTICE OF REMOVAL


       COMES NOW the Defendant, WAL-MART STORES EAST, L.P., incorrectly styled

as “Walmart, Inc., and Wal-Mart Stores East, LP", by and through the undersigned

counsel, and hereby notifies the Judges of the United States District Court for the Eastern

District of Tennessee, Southern Division at Chattanooga, the Clerk of the Circuit Court of

Marion County, Tennessee, and the Plaintiff, Jennifer S. Kouns, that the action described

herein and filed in the Circuit Court of Marion County, Tennessee is removed to the United

States District Court for the Eastern District of Tennessee, Southern Division at

Chattanooga pursuant to 28 U.S.C. §§ 1441.

       1.    On July 9, 2021, Plaintiff filed a civil action against Defendants in the Circuit

Court of Marion County, Tennessee bearing civil action No. 22756.

       2.    Plaintiff filed this premises liability action based upon an incident that

allegedly occurred on or about August 21, 2020 at Wal-Mart Store #1089 located at 525

Kimball Crossing Drive, Kimball, Tennessee 37347.



Case 1:21-cv-00181-TAV-CHS Document 1 Filed 08/17/21 Page 1 of 4 PageID #: 1
10845-95491 (RER)


        3.      Defendant, Wal-Mart Stores East, LP, was served with copies of the

Summons and Complaint through its registered agent, CT Corporation, by process server

on July 14, 2021.

        4.      Defendants seek removal of this action to this Court pursuant to 28 U.S.C.

§ 1332, upon the grounds that the controversy is wholly between citizens of different

states and involves an amount in controversy which exceeds Seventy-Five Thousand

Dollars ($75,000.00), exclusive of the interest and costs.                   See 28 U.S.C. § 1332.

Specifically, Plaintiff’s Complaint demands a judgment for compensatory damages in the

amount “$250,000.00.” (Pl.’s Compl., p. 3, ¶VII).

        5.      Plaintiff is a resident and citizen of Grundy County, Tennessee, and Plaintiff

was a Tennessee resident at the time of the filing of this action and at the time of removal.

        6.      Defendant, Wal-Mart Stores, East, L.P., is a Delaware limited partnership

with its principle place of business in Bentonville, Arkansas.1 WSE Management, LLC, a

Delaware limited liability company, is the sole general partner of Defendant, Wal-Mart

Stores East, LP. WSE Investment, LLC, a Delaware limited liability company, is the sole

limited partner of Defendant, Wal-Mart Stores East, LP.2 The sole member of WSE

Management, LLC, and WSE Investment, LLC, is Wal-Mart Stores East, LLC, which is

an Arkansas limited liability company. Wal-Mart Stores East, LLC is a wholly owned


1
 For purposes of determining citizenship under 28 U.S.C. § 1332(c)(1), a limited partnership is deemed to
be a citizen of every state where its general and limited partners reside. See Harvey v. Grey Wolf Drilling
Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (citing Carden v. Arkoma Assocs., 494 U.S. 185, 195–96, 110
S.Ct. 1015, 108 L.Ed.2d 157 (1990)).
2
  For purposes of determining citizenship under 28 U.S.C. § 1332(c)(1), a limited liability company is
deemed to be a citizen of every state where its members reside. See Delay v. Rosenthal Collins Grp., LLC,
585 F.3d 1003, 1005 (6th Cir. 2009). Since “a member of a limited liability company may itself have multiple
members—and thus may itself have multiple citizenships—the federal court needs to know the citizenship
of each ‘sub-member’ as well.” Id. (citing Hicklin Eng'g L.C. v. Bartell, 439 F.3d 346, 347–48 (7th Cir.
2006)).


                                                     2
Case 1:21-cv-00181-TAV-CHS Document 1 Filed 08/17/21 Page 2 of 4 PageID #: 2
10845-95491 (RER)


subsidiary of Wal-Mart, Inc., a Delaware corporation with its principal place of business

in Bentonville, Arkansas.

       7.     Defendant, Agree Stores, LLC, is a Delaware limited liability company with

its principle place of business in Bloomfield Hills, Michigan.     Agree Stores, LLC, is

comprised of one member, Joel N. Agree, an individual resident of Bloomfield Hills,

Michigan.

       8.     The amount in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00), exclusive of interest and costs. (See Pl.’s Compl., p. 3, ¶VII).

       9.     This notice is filed within the time prescribed by 28 U.S.C. § 1446(b).

       10.    Copies of the Summons and Complaint served on Defendant are attached

as an Exhibit hereto.

       WHEREFORE, Defendant hereby gives notice that the said civil action No. 22756

is removed from the Circuit Court of Marion County, Tennessee, to this Court.


                                    Respectfully submitted,

                                    RAINEY, KIZER, REVIERE & BELL, PLC


                                    By: /s/ N. Mark Kinsman
                                       N. MARK KINSMAN (BPR No. 06039)
                                       Attorney for Wal-Mart Stores East, LP
                                       633 Chestnut Street, Suite 330
                                       Chattanooga, Tennessee 37450
                                       (423) 756-3333––phone
                                       (423) 756-3337––fax
                                       mkinsman@raineykizer.com




                                             3
Case 1:21-cv-00181-TAV-CHS Document 1 Filed 08/17/21 Page 3 of 4 PageID #: 3
10845-95491 (RER)




                             CERTIFICATE OF SERVICE

      The undersigned certifies that a true copy of this pleading or document was served
by mailing postage prepaid and/or by electronic means, as follows:

      Derek M. Nelson (BPR No. 33461)
      WARREN & GRIFFIN, PC
      Attorney for Plaintiff
      736 Georgia Avenue
      Chattanooga, Tennessee 37402
      (423) 265-4878––telephone
      (423) 265-4810––facsimile
      derek@warrenandgriffin.com

      Steven J. Meisner (BPR No. 23777)
      Brewer, Krause, Brooks & Chastain, PLLC
      Attorney for Defendant Agree Stores, LLC
      545 Mainstream Drive, Suite 1010
      Nashville, Tennessee 37228
      (615) 630-7727––phone
      (615) 256-8985––fax
      smeisner@bkblaw.com


      This the 13th day of August, 2021.

                                                      /s/ N. Mark Kinsman




                                           4
Case 1:21-cv-00181-TAV-CHS Document 1 Filed 08/17/21 Page 4 of 4 PageID #: 4
